DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
			
				
Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 1/5/2021; 8/12/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 1 to illustrate, the limitations of identifying a project from one or more projects in a beneficiary repository, transferring a pre-decided unit of resource to a secondary administrator for the identified project using smart contracts; receiving one or more credit points from the secondary administrator, based on the transferred resource units using smart contracts; transferring pre-decided credit points to a beneficiary; redeeming the transferred credit points by the beneficiary, in exchange of corresponding units of resources; validating the transferring of the pre-decided credit points, and the redeemed resource units using smart contracts, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for managing transactions, and more specifically managing credit exchange while resourcing a project, by leveraging a distributed ledger technology platform  which is a commercial interaction. The mere nominal recitation of “using a distributed ledger network” do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— “using a distributed ledger network” for decentralized transaction management for resourcing a project by one or more benefactors comprising:  identifying a project…; transferring a pre-decided unit of resource to a secondary administrator for the identified project using smart contracts in a network; receiving one or more credit points from the secondary administrator…, transferring pre-decided credit points to a beneficiary…; redeeming the transferred credit points…in exchange of corresponding units of resources; validating the transferring of credit points and the redeemed resource units using smart contracts.  The  use of distributed ledger network is recited at a high-level or generality (i.e., as a generic distributed network as claimed absent any computer or processor implementing the distributed network,  such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic distributed leger network, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-13, and 15-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0090188 (Wince et al.)-cited for a data exchange marketplace including first, second and third entities exchanging data related to transaction proposals, smart contracts, blockchain network, allotment of credit points to an entity in exchange for a resource.
US 2019/0318399 (Davis et al.)-cited for project creation system using a blockchain, project database, and smart contracts.
US 2020/0167196 (Smith et al.)-cited for methods an apparatus to execute tasks including a blockchain, smart contracts, exchange of resources for credits.
US 2018/01218176 (Voorhees et al.)-cited for implementing a smart contract on a blockchain, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, managing the smart contracts.
K. Christidis and M. Devetsikiotis, "Blockchains and Smart Contracts for the Internet of Things," in IEEE Access, vol. 4, pp. 2292-2303, 2016. -cited for blockchain networks, smart contracts, decentralized networks, users interaction with blockchain via a pair of private/public keys; validation of transactions, shared databases; trading of digital assets.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694